The Court,
on the 20th of January, 1819, upon the request of the grand jury, ordered that “ he be removed” from the office of constable. On the 27th of the same month, the Court, for reasons stated on the minutes, ordered “ that he be reinstated in his office of constable, and that the former order, dismissing him from that office, be rescinded.” The two writs of fieri facias, for the amount of which he was now charged, and which he had returned “ satisfied,” were dated in April, 1819, and returnable on the first Monday of' May following.
The defendant demurred to the evidence, and contended that his bond was vacated by his removal from office, and that it did not cover his official acts done after the order for his removal was rescinded.
But the Court was of opinion, that the order for his removal having been rescinded at the same term, it is as if it had never been made, and did not release his sureties from responsibility for his subsequent official acts.